DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1 and 3-10 are pending.
Claim 3 is cancelled.
Claim 8 is withdrawn-currently amended.
Claims 1, 3, 5, and 7 are currently amended.

Response to Amendment
The amendments to the Specification (Abstract and pg. 15) have been entered. Likewise the amended drawings (notably, Fig. 2) are accepted. No new matter appears to have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US Pub. 2014/0262034) in view of Iwao (US Pub. 2015/0232993), Aschner (US Patent 5,870,526), and Ishikawa (US Patent 8,262,844).
Regarding claim 1, Ishibashi teaches a plasma processing apparatus ([0081] and Fig. 1, entirety) for generating a plasma in a processing space of a processing chamber ([0083] and Fig. 1, chamber #10) and performing 5plasma processing on a target object ([0083] and Fig. 1, semiconductor wafer W), the apparatus comprising: an antenna ([0090] and Fig. 1, antenna #55) configured to radiate a microwave for plasma generation into the processing chamber ([0093] and Fig. 1, through a ceiling plate ([0089] and Fig. 1, dielectric window #52).

Ishibashi does not teach 10a pressing mechanism provided above the antenna.
However, Iwao teaches a pressing mechanism (Iwao – [0065] and Fig. 5, pressing units #47) provided above the antenna (Iwao – [0065] and Fig. 5, pressing 
Ishibashi and Iwao both teach plasma enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Ishibashi by including the pressing mechanism as taught by Iwao in order to compensate for deformations in the top plate due to temperature/pressure, to dissipate heat more efficiently, and suppress variation of the EM field distribution formed by the microwaves (Iwao – [0065]).

Modified Ishibashi does not teach wherein 15the pressing mechanism includes a fluid container having an opening at a bottom side thereof to face the antenna, and a film-shaped expandable and contractible elastic body fixed to the opening to seal an inner space of the fluid container, nor a controller configured to control, by supplying fluid of a predetermined pressure from a fluid supply unit connected to the pressing mechanism into the fluid container, the pressing mechanism to press the antenna against the ceiling plate by a pressure of the fluid supplied into the fluid container, wherein a pressing load is applied to the elastic body by supplying the fluid from the fluid supply unit into the fluid container.
However, Aschner teaches wherein a15aa pressing mechanism includes a fluid container (Aschner – C4, L27-31 and Fig. 6, inflatable member #34 inside O-ring groove of ring #35) having an opening at a side (see annotated Aschner Fig. 6 below, where a “bottom” side is interpreted as an intended use/orientation of the device/component- but 

    PNG
    media_image1.png
    228
    320
    media_image1.png
    Greyscale

and a procedure for supplying fluid of a predetermined pressure from a fluid supply unit connected to the pressing mechanism into the fluid container (Aschner – C4, L63-65: lines for fluid to inflate the inflatable element #34), wherein a pressing load is applied to the elastic body by supplying the fluid from the fluid supply unit into the fluid container (Aschner – C4, L34-36: sealing is activated by inflating the inflatable element #34).
Modified Ishibashi and Aschner both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to substitute the spring-gasket pressing mechanisms as taught by modified Ishibashi (see Iwao) with the inflatable pressing mechanism as taught by Aschner in order to uniformly apply force to a member undergoing thermal expansion to prevent damage to said member (Aschner – C2, L22-29 and C3, L26-29) and to protect the inflatable elastomeric element from sticking to adjacent structures as the temperature rises (Aschner – C5, L2-4).

	Modified Ishibashi does not teach a controller configured to perform the procedure above (as taught by Aschner).
However, Ishikawa teaches a controller for a plasma processing apparatus (Ishikawa – C11, L28-63 and Fig. 1, controller #70).
Modified Ishibashi and Ishikawa both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ishibashi apparatus by including the controller as taught by Ishikawa programmed with the procedure, as taught by Aschner (as combined previously above) in order to allow for an operator to manage the plasma processing apparatus (Ishikawa – C11, L36-40) to control various processes of the apparatus (Ishikawa – C11, L41-48).

To clarify the record, the limitations “for generating a plasma in a processing space of a processing chamber and performing plasma processing on a target object”, “configured to radiate a microwave for plasma generation into the processing chamber through a ceiling plate”, “expandable and contractible”, “to seal an inner space of the fluid container”, and “by supplying the fluid from the fluid supply unit into the fluid container” are interpreted as intended uses of the apparatus, and are given patentable weight to the extent that the prior art is capable of performing the intended uses. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
The Examiner notes that the processing chamber and the ceiling plate of the apparatus are claimed as part of the intended use of the apparatus, and have not been positively recited as definitive structural elements required of the claim.

	Further, the limitation “to press the antenna against the ceiling plate by a pressure of the fluid supplied into the fluid container” is interpreted as an intended result of a process step (“by supplying fluid of a predetermined pressure from a fluid supply unit connected to the pressing mechanism into the fluid container”) recited by the claim. The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.
	Modified Ishibashi teaches the structural features of the invention, as well as the process step recited as part of the instant claim, and the intended result thereof is thus able to be performed by the modified Ishibashi apparatus.

Regarding claim 3, Ishibashi does not teach a pressing member provided between the antenna and the pressing mechanism, wherein the pressing member is pressed by the pressing load applied to the elastic body to press the antenna.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Ishibashi by including the pressing member as taught by Iwao in order to compensate for deformations in the top plate due to temperature/pressure, to dissipate heat more efficiently, and suppress variation of the EM field distribution formed by the microwaves (Iwao – [0065]).

Modified Ishibashi does not teach wherein the body is an elastic body.
However, Aschner teaches wherein the pressing body is an elastic body (Aschner – C4, L27-31 and Fig. 6, inflatable member #34 inside O-ring groove of ring #35). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to substitute the spring-gasket pressing mechanisms as taught by modified Ishibashi (see Iwao) with the inflatable pressing mechanism as taught by Aschner in order to uniformly apply force to a member undergoing thermal expansion to prevent damage to said member (Aschner – C2, L22-29 and C3, L26-29) and to protect the inflatable elastomeric element from sticking to adjacent structures as the temperature rises (Aschner – C5, L2-4), as was previously combined above.



Regarding claim 6, modified Ishibashi does not explicitly teach wherein the pressing mechanism includes a plurality of individual fluid containers and elastic bodies, and the fluid supply unit is provided for each of the plurality of fluid containers to be independently controllable.
However, modified Ishibashi does teach wherein 15the pressing mechanism includes a plurality of individual pressing members (Iwao – [0065] and Fig. 5, pressing unit #47 configured as a spiral spring gasket, with any number of individual portions that press against the adjacent structure). Further, modified Ishibashi teaches wherein each individual pressing member includes a fluid container (Aschner – C4, L27 and Fig. 2, inflatable member #34 inside an O-ring groove) and an elastic body (Aschner – C5, L3 and Fig. 6, Teflon sheet #40), wherein the fluid supply unit is provided for the fluid container to be independently controllable (Aschner – C4, L63-65: fluid lines for 
Additionally, the courts have held that it would be obvious to one of ordinary skill in the art to make a single element separable into its smaller components. See MPEP 2144.04(V)(C). Further, the courts have held that the duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B).

To clarify the record, the claim limitation “is provided for each of the plurality of fluid containers to be independently controllable” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ishibashi apparatus would be capable of performing the intended use with the elastic pressing mechanism and fluid supply unit (as taught by Aschner), as combined above.

Regarding claim 7, modified Ishibashi teaches wherein the pressing mechanism includes a plurality of substantially annular fluid containers (Iwai – [0065] and Fig. 5, spiral-shaped pressing units #47 interpreted as “substantially annular”, with the fluid containers as taught/modified by Aschner, as above) and a plurality of elastic bodies (as taught/modified by Aschner, as above) which are arranged concentrically about a 

Regarding claim 9, modified Ishibashi teaches wherein the pressing member is provided for each of the plurality of individual fluid containers and elastic bodies (Iwai – Fig. 5, cooling plate #46 is provided for the entirety of the pressing units #47, with the fluid containers and elastic bodies as taught/modified by Aschner), as was combined above.

Regarding claim 10, since “the fluid” was recited in claim 1 as part of an intended use of the apparatus and has not been positively recited, it is not a structurally limiting element of the claim. As such, the entirety of claim 10 is also an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Ishibashi apparatus would be capable of performing the intended use if air were to enter the volume surrounding the pressing mechanism (as taught by Iwao, as combined above). Since the modified Ishibashi apparatus would provide the pressing mechanism (as taught by Iwao) outside the processing chamber (as taught by Ishibashi), and as Iwao does not teach wherein the fluid volumes surrounding the pressing mechanisms are completely airtight, the modified Ishibashi apparatus would be capable of having air enter the fluid volumes surrounding the pressing mechanisms as taught by modified Ishibashi.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US Pub. 2014/0262034), Iwao (US Pub. 2015/0232993), Aschner (US Patent 5,870,526), and Ishikawa (US Patent 8,262,844), as applied to claims 1, 3, 6-7, and 9-10 above, and further in view of Matsumoto (US Pub. 2015/0087162).
The limitations of claims 1, 3, 6-7, and 9-10 are set forth above.
Regarding claim 4, modified Ishibashi does not teach a heater provided between the antenna and the pressing member.
However, Matsumoto teaches a heater provided between a portion of an antenna and a cooling jacket (Matsumoto – [0029],[0031]-[0037] and Fig. 1 annotated below, heaters #31 disposed between –along dotted line– through hole #30d in slot plate #30 and cooling jacket #34).

    PNG
    media_image2.png
    227
    428
    media_image2.png
    Greyscale

Modified Ishibashi and Matsumoto both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ishibashi apparatus by incorporating the heater as taught by Matsumoto in order to uniformly heat the dielectric window to allow for uniform plasma processing on the substrate (Matsumoto – [0037]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US Pub. 2014/0262034), Iwao (US Pub. 2015/0232993), Aschner (US Patent 5,870,526), and Ishikawa (US Patent 8,262,844), as applied to claims 1, 3, 6-7, and 9-10 above, and further in view of Etzkorn (US Patent 5,154,943).
The limitations of claims 1, 3, 6-7, and 9-10 are set forth above.
Regarding claim 5, modified Ishibashi does not teach wherein the elastic body is made of any one of fluorine rubber, silicon rubber or nitrile rubber.
However, Etzkorn teaches where an elastic O-ring is made from a fluoroelastomer or silicone rubber (Etzkorn – C6, L42-44).
Modified Ishibashi and Etzkorn both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the elastic O-rings as taught by modified Ishibashi with the fluoroelastomer as taught by Etzkorn in order to improve sealing (Etzkorn – C6, L42-44) and to withstand elevated processing temperatures (Etzkorn – C6, L47-49).

Response to Arguments
Applicant is thanked for their amendment to the Abstract to correct a minor typographical error. As such, the objection to the Specification is withdrawn.

Applicant is thanked for their amendments to claims 1 and 5 to correct minor informalities. As such, the objections to claims 1 and 5 are withdrawn.

Applicant is thanked for their amendment to claim 7 to alleviate issues relating to indefiniteness. As such, the rejection of claim 7 under 35 U.S.C. 112(b) is withdrawn.

Applicant argues (Remarks filed 1/11/2021, pgs. 10-12) that the prior art of record (notably, Aschner) fails to teach the limitation regarding a fluid container and an elastic body as in amended claim 1. Respectfully, the Examiner disagrees.
Whereas the Examiner previously relied upon the inflatable element structure as shown in Fig. 2 of Aschner, the amended claim now reads more closely on the embodiment shown in Fig. 6 of Aschner, which teaches an inflatable O-ring #34 inside an O-ring groove in ring #35 with thin Teflon film/sheet #40 covering an opening of the O-ring groove (see the specific elements as set forth in the rejection of claim 1). As such, this embodiment teaches all of the structural limitations of the fluid container of claim 1, as amended. As Applicant’s arguments are directed to the embodiment shown in Fig. 2 (as relied upon in the previous Office Action), the Applicant’s arguments have been considered but are moot since they do not pertain to the embodiment relied upon in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718